Citation Nr: 0410884	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The appellant had a period of active duty for training from April 
1983 to July 1983. Subsequently he served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

In March 2002 the Board undertook additional development of the 
evidence on the issue on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  In light of changes in the law, 
the case was remanded in June 2003 for further adjudication by the 
RO.


REMAND

In light of recent decisions by the United States Court of Appeals 
for Veterans Claims (Court), review of the claims folder fails to 
reveal notice from the RO to the veteran that complies with VCAA 
requirements.  Although the RO issued the veteran a letter in 
November 2001, that letter does not adequately explain the 
allocation between VA and the veteran of the burden to obtain or 
provide information and evidence needed to substantiate the 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the RO 
should correct this deficiency on remand.  See Disabled American 
Veterans, supra (invalidating 38 C.F.R. § 19.9(a)(2)(ii), which 
permitted the Board to provide VCAA notice).  

Furthermore, in his February 1997 notice of disagreement, the 
Board notes that the veteran requested a personal hearing to be 
held at the RO before an RO hearing officer.  There is no 
documentation in the file that this hearing was ever scheduled, or 
that the veteran ever withdrew his request.  On remand, the RO 
should comply with the veteran's request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.

1.  The RO should take steps to comply with the notice 
requirements of the VCAA, i.e., notify the veteran and his 
representative of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim 
and of what information or evidence the veteran should provide and 
what information or evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO should allow an 
appropriate period of time for response. 

2.  The RO should schedule the veteran for a hearing at the RO.

3.  After completing any necessary development based on any newly 
acquired evidence, the RO should readjudicate the issue on appeal.  
If the disposition of the veteran's claim remains unfavorable, the 
RO should furnish the veteran and his representative a 
supplemental statement of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





